
	

114 HR 954 PCS: CO–OP Consumer Protection Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 653114th CONGRESS
		2d Session
		H. R. 954
		IN THE SENATE OF THE UNITED STATES
		September 28, 2016Received; read the first timeSeptember 29, 2016Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to exempt from the individual mandate certain
			 individuals who had coverage under a terminated qualified health plan
			 funded through the Consumer Operated and Oriented Plan (CO–OP) program.
	
	
 1.Short titleThis Act may be cited as the CO–OP Consumer Protection Act of 2016. 2.Exemption from individual mandate for certain individuals who had coverage under a terminated health plan funded through the Consumer Operated and Oriented Plan (CO–OP) program (a)In generalSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Certain individuals previously enrolled in health plans funded through the Consumer Operated and
 Oriented Plan (CO–OP) programAny applicable individual for any month if— (A)such individual was enrolled in minimum essential coverage offered by a qualified nonprofit health insurance issuer (as defined in subsection (c) of section 1322 of the Patient Protection and Affordable Care Act (42 U.S.C. 18042)) receiving funds with respect to such coverage through the Consumer Operated and Oriented Plan program established under such section,
 (B)during the calendar year which includes such month, such issuer terminated such coverage in the area in which the individual resides, and
 (C)such month ends after the date on which such coverage was so terminated.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to months beginning after December 31, 2013.
			
	Passed the House of Representatives September 27, 2016.Karen L. Haas,Clerk
	September 29, 2016Read the second time and placed on the calendar
